IN THE COMMONWEALTH COURT OF PENNSYLVANIA

David Becirovic,                              :
                                              : No. 589 C.D. 2016
                             Petitioner       : Submitted: August 12, 2016
                                              :
                     v.                       :
                                              :
Department of Human Services,                 :
                                              :
                             Respondent       :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                            FILED: December 28, 2016


              David Becirovic (Petitioner) petitions pro se for review of the March
21, 2016 final administrative action order of the Bureau of Hearings and Appeals
(BHA) affirming the March 15, 2016 order of an Administrative Law Judge (ALJ),
which dismissed in part and denied in part Petitioner’s appeal of a decision of the
Cumberland County Assistance Office (CAO).1 More specifically, the ALJ denied
Petitioner’s appeal of the September 3, 2015 notice establishing that he qualified
for Supplemental Nutrition Assistance Program (SNAP) benefits of $16.00 per
month and dismissed his appeal from a June 25, 2015 SNAP notice of ineligibility
as moot.


       1
        This Court’s order dated June 27, 2016 precluded DHS from filing a brief for failure to
comply with a prior order directing it to do so by June 20, 2016.
            On June 25, 2015, CAO mailed Petitioner a denial notice indicating
that he was ineligible for SNAP benefits because his income exceeded the
program’s eligibility limits. On July 2, 2015, Petitioner filed a timely appeal.
During an August 5, 2015 hearing, Petitioner entered into a stipulation and
settlement agreement in which CAO agreed to reassess Petitioner’s benefit
eligibility upon receipt of verification of his out-of-pocket medical expenses and
loans. In a notice dated September 3, 2015, the CAO determined that Petitioner
was eligible for SNAP benefits in the amount of $16.00 per month from August
2015 forward. In September 2015, Petitioner filed a request with the BHA to
enforce the August 5, 2015 stipulation.
            The parties entered into another stipulation on October 19, 2015,
whereby CAO agreed to reassess Petitioner’s eligibility from the date of his
application. CAO issued a notice on November 3, 2015, informing Petitioner that
he was eligible for SNAP benefits for the months of June and July 2015 in the
amount of $16.00 per month. Petitioner filed a request to enforce that stipulation
with the BHA.
            Petitioner appealed the June 25, 2015 and September 3, 2015
decisions of the CAO, alleging in part that the CAO was discriminating against
him on the basis of his disability. An ALJ held a second hearing on February 18,
2016.
            In a decision and order dated March 15, 2016, the ALJ dismissed
Petitioner’s appeal of the June 25, 2015 benefit ineligibility notice as moot and
denied Petitioner’s appeal of the September 3, 2015 notice that he was eligible for
SNAP benefits of $16.00 per month. The ALJ’s adjudication recognized that the
CAO erred in calculating Petitioner’s shelter expenses but explained that this error


                                          2
did not affect Petitioner’s benefit rate. The ALJ’s decision also stated that she was
without jurisdiction to consider Petitioner’s allegations of discrimination.
Petitioner appealed to the BHA, which issued a final administrative action order,
dated March 21, 2016, affirming the ALJ’s decision. Petitioner now appeals to this
Court.2
              Initially, we note that Petitioner’s brief contains substantial defects
that impede the Court’s ability to address the arguments he presents on appeal. See
Pa.R.A.P. Nos. 2115 (requiring that the text of the order appealed from be set forth
verbatim); 2116 (no question will be considered unless it is stated in the statement
of questions involved or is fairly suggested thereby); 2117 (the statement of the
case shall contain a closely condensed chronological statement of all the facts that
are necessary to determine the points in controversy); and 2119 (requiring citations
of authorities, references to the record, and a synopsis of the evidence). Although
Petitioner appeals from the BHA’s March 21, 2016 order,3 he quotes the language
of the June 25, 2015 SNAP notice of ineligibility in the “Order in Question”
section of his brief. Petitioner’s brief at 4. In the Statement of Questions Involved,
Petitioner’s brief at 6, he asks whether the BHA erred (1) in finding insufficient
evidence of his disability status and (2) in concluding that he is ineligible for
benefits under applicable regulations.              However, the record reflects that
Petitioner’s status as disabled was recognized, and the BHA’s March 21, 2016

       2
        Our review of the BHA’s final order is limited to determining whether an error of law
was committed, whether constitutional rights were violated or whether necessary findings of fact
were supported by substantial evidence. Woods Services, Inc. v. Department of Public Welfare,
803 A.2d 260, 263 (Pa. Cmwlth. 2002).

       3
         Petitioner’s Petition for Review identifies the March 21, 2016 order as the decision he
appeals from.


                                               3
order appealed from affirms a determination that Petitioner is, in fact, eligible for
SNAP benefits in the amount of $16.00 per month.
               In the two-page argument portion of his brief, Petitioner sets forth
information related to the amounts and sources of his income and mortgage loans,
the calculations he believes should be used to compute his eligibility for SNAP
benefits, and unsupported assertions that the actions of the agency constitute
evidence of ongoing discrimination. In conclusion, Petitioner asks this Court to
hold that DHS erred in finding that he is ineligible for SNAP benefits.
               In light of the foregoing, we conclude that the material deficiencies in
Petitioner’s brief preclude us from granting any relief and require us to quash the
appeal. See Barber v. Tax Review Board, 850 A.2d 866, 867-68 (Pa. Cmwlth.
2004) (quashing the appeal where the questions presented were vague, and the
appellant’s argument was a mere recitation of the facts and failed to analyze the
questions within the context of the law); Lucarelli v. Workmen’s Compensation
Appeal Board (Emerson Electric), 546 A.2d 151, 152 (Pa. Cmwlth. 1988)
(quashing the appeal because substantial defects in the appellant’s brief impaired
the court’s ability to conduct meaningful appellate review).4
               Accordingly, we quash the appeal.




                                             MICHAEL H. WOJCIK, Judge

       4
         See also, Robinson v. Schallenberg, 729 A.2d 122, 124 (Pa. Cmwlth. 1999) stating that,
while the Court is “generally inclined to construe pro se materials liberally,” we “decline to
become [the appellant’s] counsel.” Nevertheless, we observe that the ALJ’s comprehensive
opinion sets forth the relevant facts, procedural history, applicable regulations, and calculations
that support her determination.


                                                4
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

David Becirovic,                          :
                                          : No. 589 C.D. 2016
                          Petitioner      :
                                          :
                     v.                   :
                                          :
Department of Human Services,             :
                                          :
                          Respondent      :


                                       ORDER


            AND NOW, this 28th day of December, 2016, the above-captioned
appeal is quashed.



                                        __________________________________
                                        MICHAEL H. WOJCIK, Judge